EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 1 to the Current Report on Form 8-K/A of Mercantile Bank Corporation of our report dated March 1 0, 2014, relating to the financial statements and the effectiveness of internal control over financial reporting, appearing in the Annual Report of Firstbank Corporation on Form 10-K for the year ended December 31, 2013 . /s/ Plante & Moran, PLLC Plante & Moran, PLLC Grand Rapids, Michigan August 11, 2014
